United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               _____________

                                    No. 99-4239
                                   _____________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Dennis Simmons,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ____________

                              Submitted: June 13, 2000
                                  Filed: July 5, 2000
                                 ______________

Before:     WOLLMAN, Chief Judge, McMILLIAN, Circuit Judge, and
            PANNER,1 District Judge

PER CURIAM

      Dennis Simmons, after pleading guilty to being a felon in possession of a firearm,
appeals the district court’s2 denial of his motion to suppress evidence. Simmons’s


      1
              The Honorable Owen M. Panner, United States District Judge for the
District of Oregon, sitting by designation.

      2
             The Honorable Rodney W. Sippel, United States District Judge for the
Eastern District of Missouri.
unconditional guilty plea, however, waives his right of appellate review of all
nonjurisdictional issues, including the denial of his motion to suppress. See United
States v. Jennings, 12 F.3d 836, 839 (8th Cir. 1994); Smith v. United States, 876 F.2d
655, 657 (8th Cir. 1989) (per curiam). Nonetheless, the government does not object
to review on the merits, pointing out that the plea agreement does not contain an
express waiver and that the court during sentencing told Simmons that he could appeal.
Accordingly, although we conclude that Simmons has waived his right of review, we
alternatively affirm the district court’s denial of the motion to suppress.
      The search and seizure in this case did not violate federal law. See United States
v. Lewis, 183 F.3d 791, 793-94 (8th Cir. 1999) (noting that “the appropriate inquiry”
is federal law and not state law), cert. denied, 120 S. Ct. 1180 (2000). The initial
encounter was an “investigatory stop” that was amply justified by the anonymous tip
and by witnesses at the scene. See United States v. Dupree, 202 F.3d 1046, 1049 (8th
Cir. 2000); United States v. Marrero, 152 F.3d 1030, 1033 (8th Cir. 1998).
Circumstances observed by the officer at the scene justified the protective frisk search.
See United States v. Atlas, 94 F.3d 447, 450 (8th Cir. 1996); cf. United States v. Gray,
___F.3d ___, No. 99-3485 (8th Cir. June 12, 2000) (finding insufficient evidence of
criminal activity to justify protective frisk). The subsequent discovery of heroin
supplied the requisite probable cause to arrest Simmons. See United States v. Dawdy,
46 F.3d 1427, 1430 (8th Cir. 1995). The arrest justified the search of the vehicle and
the seizure of the firearm. See United States v. Williams, 165 F.3d 1193, 1195 (8th
Cir. 1999). Finally, Simmons’s inculpatory statement was not made during the course
of a custodial interrogation and was voluntary. See United States v. Carroll, 207 F.3d
465, 472 (8th Cir. 2000).


                                           -2-
      Simmons claims that the district court did not adequately review the record when
affirming the magistrate’s report and recommendation. The district court, however,
expressly noted that it conducted a de novo review. See Hosna v. Groose, 80 F.3d 298,
306 (8th Cir. 1996).
      We affirm the judgment of conviction.


      McMILLIAN, Circuit Judge, concurring.


             I do not agree that Simmons has waived appellate review; I would
therefore decide the suppression issue on the merits. Because I agree that the district
court did not err in denying the motion to suppress, I concur in the decision to affirm
the judgment of the district court.
      A true copy
               Attest:
                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                         -3-